internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to plr-109173-99 cc dom p si date date number release date legend company grantor d1 d2 d3 d4 d5 d6 x y the trusts plr-109173-99 the shareholders this letter responds to a letter dated date written by your authorized representative on behalf of company requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts according to the information submitted company was incorporated on d1 and elected to be treated as an s_corporation on d2 on d3 grantor a company shareholder created x trusts the trusts each for the benefit of one of his grandchildren aside from the named trustees and beneficiaries the terms of the trusts were identical company represents that at the time of their creation each of the trusts met the requirements to be qualified subchapter_s trusts qssts as defined by sec_1361 and therefore were eligible shareholders of an s_corporation on d3 and on subsequent occasions grantor transferred shares of company's stock to each of the trusts currently each trust owns y shares due to an oversight by company's tax advisers the beneficiaries of the trusts failed to file qsst elections as required by sec_1361 and therefore were ineligible shareholders of an s_corporation on d4 the shareholders' tax advisers discovered that the beneficiaries of the trusts never filed qsst elections and that company's s_corporation_election may have terminated on d3 on d5 the trusts' beneficiaries filed qsst elections effective d6 with the appropriate service_center company maintains that the failure_to_file the elections was neither intentional nor motivated by tax_avoidance or retroactive tax planning company and its shareholders agree to make any adjustments that the commissioner may require consistent with treating company as an s_corporation plr-109173-99 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states is an eligible shareholder of an s_corporation sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 a the trust shall be treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of the trust shall be treated as the owner of the portion of the trust consisting of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or a beneficiary's legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1362 provides than an election to be an s_corporation shall be terminated whenever at any time on or after the first day of the first taxable_year for which corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusions plr-109173-99 after applying the relevant law to the facts submitted and representations made we conclude that company’s s_corporation_election terminated on d3 when grantor transferred shares of company to ineligible shareholders furthermore we rule that this termination was inadvertent within the meaning of sec_1362 under sec_1362 company will be treated as being an s_corporation from d3 until d5 and thereafter provided company's s_corporation_election was valid and was not otherwise terminated under sec_1362 during the termination period the trusts will be treated as if the qsst elections were timely made accordingly the trusts' beneficiaries and the shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include the pro_rata share of the separately and nonseparately computed items of company as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 if company the trusts or any of the shareholders fail to treat company as described above this ruling shall be null and void except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express no opinion whether company is otherwise qualified to be an s_corporation or whether the trusts are valid qssts pursuant to a power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely yours william p o'shea chief branch office of the assistant chief_counsel passthroughs and special industries
